In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 494-350; to the Court of Appeal, Fourth Circuit, No. 2010-K-1142.
Denied. The trial court has not definitely required the State to produce live witnesses to testify at the Prieur hearing. Additionally, the trial court has yet to employ any standard of proof for determining the admissibility of the Prieur evidence. In the event of an adverse ruling, the State can seek relief.